Citation Nr: 1027016	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for migraine headaches.

2.  Entitlement to an initial compensable disability evaluation 
for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable disability evaluation 
for allergies/allergic rhinitis, stable.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for left leg varicose veins 
and blood clots.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a lower back 
disability.

9.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to November 
1984 and from August 1986 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.

In its June 2010 Informal Hearing Presentation, the Veteran's 
representative listed entitlement to service connection for 
degenerative disc disease of the cervical spine as an issue on 
appeal.  

Entitlement to service connection for a chronic cervical sprain 
was granted in the March 2007 rating decision and assigned a 10 
percent disability rating, effective October 1, 2005.  The 
Veteran did not file a notice of disagreement (NOD) either as to 
the disability evaluation or effective date assigned (See April 
2007 NOD, nor did she include it in her VA Form 9).  Therefore, a 
substantive appeal has not been filed as to the issue of a 
chronic cervical sprain, and the issue is not before the Board.  

The Veteran did however, file an substantive appeal as to the 
issue of entitlement to service connection for a low back 
disability, which was not addressed by the Veteran's 
representative in the June 2010 Informal Hearing Presentation.  
This issue is addressed by the Board in its decision, below.

The issue of entitlement to service connection for Meniere's 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed to appear for a September 2008 VA 
compensation and pension examination without good cause.

2.  Throughout the course of this appeal, the Veteran's migraine 
headaches are manifested by subjective complaints of severe 
headaches; characterized by prostrating attacks occurring once 
every two months over the last several months.

3.  The Veteran's GERD is manifested by symptoms of epigastric 
distress along with regurgitation and substernal pain, without 
indications of weight loss, anemia, malnutrition, or other 
symptom combinations productive of severe impairment of health.

4.  The Veteran's allergies/allergic rhinitis, stable, is 
manifested by recurrent symptoms including interference of 
breathing through the nose, hoarseness, and shortness of breath, 
with no X-ray evidence or clinical observation of sinusitis; 
there are no clinical observations of polyps or obstruction of 
nasal passages greater than 50 percent on both sides or a 
complete blockage on one side.

5.  The Veteran does not have a current diagnosis of a bilateral 
knee disability.

6.  The Veteran does not have a current diagnosis of left leg 
varicose veins and blood clots.

7.  The Veteran does not have a current diagnosis of a right 
elbow disability.

8.  The Veteran does not have a current diagnosis of a right 
wrist disability.

9.  The Veteran does not have a current diagnosis of a lower back 
disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial rating of 10 percent, but no more, for 
migraine headaches is met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating, but no 
more, for the Veteran's service-connected GERD is met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.113, Diagnostic 
Code 7346 (2009).

3.  The criteria for a compensable rating for allergies/allergic 
rhinitis, stable, is not        met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510-14, 6522 
(2009).

4.  A bilateral knee disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Left leg varicose veins and blood clots were neither incurred 
in nor aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  A right elbow disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  A right wrist disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  A lower back disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises in part, from disagreement with initial ratings 
following the grant of service connection for migraine headaches, 
GERD, and allergies.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

With respect to the claims for service connection, notice was 
provided to the Veteran in August 2006. The content of the notice 
fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify. Her claims 
were subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice. Furthermore, the Veteran 
was told it was her responsibility to support the claim with 
appropriate evidence, and she was provided with the text of the 
relevant regulations relating to VA's duty to notice and assist.

An August 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008). In any event, the August 2006 letter complied 
with this requirement.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and VA examination reports.  The Veteran was 
afforded VA examinations in response to her claims.  

The Board notes that while the RO indicated the claims file was 
sent to the VA examiners for review, there is no indication in 
the examination reports that the claims file was indeed reviewed.  
The Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical opinion 
or diagnosis, See Snuffer v. Gober, 10 Vet. App. 400 (1997), and 
the Court recently held that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

In this case, the Board finds the VA examinations afforded to the 
Veteran were adequate.  To be adequate, a medical opinion must 
include consideration of the relevant history, including the 
Veteran's reports of injuries and symptoms. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Here, the Veteran reported a 
detailed history of her symptoms and treatments while in service.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Court has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements).

The Board has also considered the Veteran's contentions that the 
VA medical examinations were inadequate.  (See VA Form 9 dated 
July 11, 2008). This complaint is not made with any specificity 
as to any problems associated with the examination. 

The Board notes the Veteran was scheduled for a VA examination in 
September 2008.  No explanation was provided by the Veteran as to 
why she failed to report for the examination(s).  When a claimant 
fails to report for an examination scheduled in conjunction with 
an original or reopened compensation claim, the claim shall be 
rated based on the evidence of record. Where a Veteran fails 
without good cause to report for a necessary examination 
scheduled in conjunction with a claim for increase, the claim 
will be denied. 38 C.F.R. § 3.655 (2009); see Turk v. Peake, 21 
Vet. App. 565, 569-70 (2008) (finding that where a party appeals 
from an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating).

The Board reminds the Veteran the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). The fact that the Veteran did not report for a 
scheduled VA examination(s) in September 2008 that may have 
resulted in the receipt of competent medical evidence in support 
of her claims constituted a lack of adequate cooperation in the 
development and adjudication of her claims. A March 2009 
Supplemental Statement of the Case informed the Veteran of this 
fact.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 
(2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition. The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, as here, separate evaluations may be 
assigned for separate periods of time based on the facts found. 
In other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Migraine Headaches

The Veteran was granted service connection for migraine headaches 
in a March 2007 rating decision and assigned a noncompensable 
disability evaluation under 38 C.F.R. § 4.124, Diagnostic Code 
8100, effective from October 1, 2005, the date the Veteran was 
discharged from service.  The Veteran contends that her service-
connected migraine headaches warrant a compensable evaluation.

Under 38 C.F.R. § 4.124, Diagnostic Code 8100, a 10 percent 
disability rating is warranted where there are characteristic 
prostrating attacks averaging one in two months over the past 
several months. Less frequent migraine attacks warrant a 
noncompensable disability rating.

A 30 percent disability rating is warranted for migraines where 
there are characteristic prostrating attacks occurring on an 
average of once a month over the last several months. Very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant a 50 percent 
evaluation. Id.

In August 2006, the Veteran was afforded a VA examination and 
reported a history of recurring migraine headaches that began in 
2000.  Migraine characteristics included nausea, dizziness, an 
aura with visual and taste disturbances,  along with a throbbing 
headache.  When an attack occurred, the Veteran stated she had to 
stay in bed and was "unable to do anything."  The attacks 
averaged six times per year, lasting one to two days.  Treatment 
included medication and functional impairment included the 
inability to concentrate on work.  

The examiner diagnosed the Veteran with migraine headaches, and 
stated the frequency of the migraines was six times per year, 
lasting one to two days.  

In a September 2006 VA examination, the Veteran reported that she 
did experience migraine headaches but not every month.  She also 
reported taking medication, with "so-so" results.  

In her April 2007 notice of disagreement (NOD), the Veteran 
stated that she experienced "frequent prostrating" migraine 
headaches, for which she took  prescribed medication, and that 
she experienced the migraine headaches a "minimum" of six times 
per year, lasting one to two days.  She also stated it was not 
necessary to visit a physician each and every time a prostrating 
attack occurred.  

In view of the above, and resolving all doubt in favor of the 
Veteran, the Board finds that a 10 percent rating is warranted 
for the Veteran's migraine headaches. Under Diagnostic Code 8100, 
this evaluation contemplates migraines with characteristic 
prostrating attacks on average once every two months. The August 
2006 and September 2006 VA examination findings as reported by 
the Veteran show headaches with a frequency and severity that is 
at or near this delineated level. 

Her disability, however, is not so severe as to be productive of 
prostrating attacks occurring on an average of once a month, 
which is required for the next higher rating of 30 percent. The 
Veteran reported headaches a minimum of 6 times per year, and in 
her September 2006 VA examination, she denied having headaches on 
a monthly basis.  

The Board notes that the frequency, duration, severity, and 
impairment caused by the disorder are based on lay statements by 
the Veteran to her medical care providers and to VA adjudicators. 
The Veteran is competent to report these observable symptoms and 
effects, and the Board concludes that the majority of her reports 
are credible because they have been consistent and accepted by 
her VA examiners who based their investigation accordingly.  
However, the Board concludes that a higher rating of 30 percent 
is not warranted because the Veteran does not experience 
completely prostrating and prolonged attacks that are occurring 
on an average of once a month.

Finally, the Board notes, the Veteran failed to appear for a 
September 2008 VA examination, therefore, the claim is rated 
based on the evidence of record.  38 C.F.R. § 3.655(b); see Turk, 
supra at 565, 569-70 (2008).  

GERD

The Veteran was granted service connection for GERD in a March 
2007 rating decision and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.124,
Diagnostic Code 7346, effective from October 1, 2005, the date 
the Veteran was discharged from service. The Veteran contends 
that her service connected GERD warrants a compensable 
evaluation.

In August 2006, the Veteran was afforded a VA examination.  The 
Veteran reported that her stomach condition affected her general 
body health by interfering with her ability to eat certain foods. 
She reported it had affected her body weight with an increase of 
5 pounds within the last month. She denied any stomach pain.  Her 
symptoms included distention and constipation. There was 
occasional nausea and vomiting, approximately three times per 
week, which was usually brought on by indigestion. She denied any 
vomiting of blood or passing of black-colored old blood in the 
stools. Treatment included antacids with some relief. She 
reported bloating, indigestion, constipation, and cramping.  

Diagnostic testing indicated the esophagus and body of the 
stomach appeared normal. There was minimal edema and mucosal 
ulceration noted in the folds of the duodenal bulb and C-loop. 
The examiner diagnosed the Veteran with gastroesophageal reflux 
disease (GERD) and stated it did not cause significant anemia nor 
did it cause any malnutrition.

The Veteran stated in her notice of disagreement dated April 
2007, that she did experience chronic regurgitation which was 
accompanied by arm and shoulder pain.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other. A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD. This 
disorder is rated under the criteria for evaluating digestive 
disorders in VA's Schedule for Rating Disabilities, specifically, 
Diagnostic Code 7346. The Board can find no other more 
appropriate code to use in rating this disability. As she has not 
been diagnosed with any other gastrointestinal disorder, no other 
diagnostic codes are applicable in this instance. 38 C.F.R. § 
4.114, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348.

Under Diagnostic Code 7346, a 10 percent rating is warranted for 
GERD with two or more of the symptoms for the 30 percent 
evaluation of less severity. A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health. 
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114.

As noted above, in her August 2006 VA examination, the Veteran 
reported experiencing occasional nausea, vomiting, bloating, 
indigestion, constipation, and cramping. The Veteran stated in 
her notice of disagreement dated April 2007, that she did 
experience chronic regurgitation which was accompanied by arm and 
shoulder pain. In this case, the Veteran has not claimed that she 
has difficulty swallowing or heartburn.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that a 10 percent disability rating, and no more, is 
warranted for the Veteran's service-connected GERD. The Board 
finds that the Veteran's symptomatology more closely resembles 
that described for a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation, to include 
regurgitation, and arm and shoulder pain, with less severity. 

In order to warrant a rating in excess of 10 percent, the 
evidence must show persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.

In this matter, the Veteran's GERD is not shown to result in 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. The objective evidence does not show 
material weight loss; indeed the Veteran complained of weight 
gain during her August 2006 VA examination.  

Hence, the Board finds that the evidence preponderates against a 
showing of the requisite criteria for a still higher, 30 percent 
evaluation for GERD, and that higher rating is thus not 
warranted.  A 10 percent initial evaluation, however, is granted.  
38 C.F.R. § 4.3.

Allergies

The Veteran was granted service connection for allergies/allergic 
rhinitis, stable, in a March 2007 rating decision and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124, Diagnostic 
Code 6522, effective from October 1, 2005, the date the Veteran 
was discharged from service. She contends that her service 
connected disability warrants a compensable evaluation.

The Veteran was afforded a VA examination in August 2006 and she 
reported that during a "sinus attack," bed rest and treatment 
by a physician was required, as often as two times a year, each 
lasting seven days. The Veteran also reported headaches requiring 
antibiotic treatment during an attack. She reported symptoms 
including interference of breathing through the nose, hoarseness 
of voice, and shortness of breath. Functional impairment included 
interference of breathing through the nose and hoarseness.  

Diagnostic testing of the complete paranasal sinuses yielded 
negative results.  Pulmonary function tests (PFT) indicated a 
mild mixed obstructive and respiratory defect with small airways 
narrowing. This was a nonspecific finding which was more likely 
than not attributed to allergies and allergic rhinitis. The 
Veteran's effort was good. There was no discrepancy between the 
PFT findings and the clinical examination. The examiner diagnosed 
the Veteran with allergies, currently stable. There were no 
finding of bacterial rhinitis.  

Ratings for several forms of chronic sinusitis are provided in 
the General Rating Formula for Sinusitis. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-14. A noncompensable rating is warranted if 
the disorder is detected by X-ray only. A 10 percent rating is 
warranted when there are one or two incapacitating episodes per 
year, requiring prolonged (four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting. A 30 percent rating is warranted when there are three 
or more incapacitating episodes per year, requiring prolonged 
(four to six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting. A 50 percent rating is 
warranted following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain, and 
purulent discharge or crusting after repeated surgeries. There is 
no higher schedular rating. An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician. Id.

Diagnostic Codes 6510-6514 are not for application in this matter 
as the Veteran does not have a diagnosis of chronic sinusitis.

The Veteran is appropriately rated under Diagnostic Code 6522, as 
she has been diagnosed with allergies and allergic rhinitis, 
stable. Allergic rhinitis warrants a 10 percent rating when there 
are no nasal polyps but with greater than 50 percent obstruction 
of nasal passages on both sides or complete obstruction on one 
side. A 30 percent rating is warranted when polyps are present. 
There is no higher schedular rating. 38 C.F.R. § 4.97, Diagnostic 
Code 6522.

The Veteran is competent to report on her observed symptoms of 
nasal congestion, discharge, ear blockage, and headache and that 
she rests at home during more severe episodes. 

However, there is no indication that the Veteran has nasal 
polyps. The Veteran has not been diagnosed with a 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side. Therefore, entitlement to a compensable 
evaluation for allergies/allergic rhinitis, stable, is denied.

Extra-Schedular and staged ratings

There is no showing that the Veteran's service-connected 
disabilities as noted above resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1). In this regard, the Board notes that the Veteran's 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards. 

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met. See Thun v. Peake, 22 Vet. App. 111 
(2008).

Moreover, given the essentially consistency of the medical 
findings of record during the pendency of this appeal, the Board 
finds no basis for staged ratings under Fenderson.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted. Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

In this case, however, the Veteran has not asserted, nor does the 
record reflect, 
that she is unemployable due to her service-connected 
disabilities of migraine headaches, allergies, and GERD. As such, 
consideration of TDIU as a component to the Veteran's claims of 
entitlement to an increased evaluation for the above-referenced 
disabilities is not warranted.

Service Connection Claims

Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis and cardiovascular diseases, will be presumed if they 
are manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Bilateral Knee Disability, Left Leg Varicose Veins and Blood 
Clots,
Right Wrist Disability, Right Elbow Disability, Lower Back 
Disability

In the absence of proof of present disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period. Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

Service treatment records indicate complaints of knee pain, a 
diagnosis of a left knee strain in January 1994, and a mild 
lateral collateral ligament strain in October 1996. In January 
2002, the Veteran was diagnosed with deep vein thrombosis of the 
left lower extremity and prescribed anti-coagulation therapy for 
6 months. June 2001 service treatment records indicated the 
Veteran was diagnosed with right elbow tendonitis. In April 1987, 
the Veteran complained of right wrist pain after writing and she 
was diagnosed with tendonitis versus degenerative joint disease.  
Subsequent X-ray studies indicated no abnormalities. July 2005 
service treatment records indicate the Veteran complained of low 
back pain for two years. However, the Veteran's 2005 separation 
examination revealed no abnormalities. The Veteran's separation 
Report of Medical History indicates that she confirmed swollen or 
painful joints and knee trouble, but she denied impaired use of 
the arms, legs, hands, or feet.

In August 2006, the Veteran underwent a VA examination addressing 
all of her claimed disabilities. With regard to the four 
orthopedic disorders, the Veteran reported symptoms including 
pain. As to the varicose veins and blood clots, the Veteran 
stated that this disability had resolved "and is not claiming 
this any further." Upon examination, the knees, right wrist, 
right elbow, and lower back were unremarkable, as were peripheral 
pulses and skin. All diagnostic testing of the affected areas was 
negative. For the four claimed orthopedic disorders, the examiner 
found "no pathology to render a diagnosis." For the varicose 
veins and blood clots, the examiner found the condition to be 
resolved.

In this case, the Board notes that there is no post-service 
medical evidence indicating current disabilities corresponding to 
the claimed disorders, and the only evidence supporting the 
Veteran's claims is her own lay opinion. Recent decisions of the 
Court have underscored the importance of the question of whether 
a layperson is competent to identify the medical condition 
in question in ascertaining the competency and probative value 
of lay evidence. In Barr v. Nicholson, 21 Vet. App. at 308-09, 
the Court, in regard to varicose veins, indicated that lay 
evidence was to be considered competent with regard to a disease 
with "unique and readily identifiable features" that was 
"capable of lay observation." That notwithstanding, a Veteran 
has been found to not be competent to provide evidence as to more 
complex medical questions and, specifically, is not competent to 
provide an opinion as to etiology in such cases. See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic 
fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"). Moreover, the Board must consider 
the weight of the lay statement, particularly if such statement 
is a mere conclusory generalized lay statement. See Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine and is not 
competent to identify a specific chronic orthopedic diagnosis 
(i.e., arthritis, a meniscal tear, spondylosis), as there is no 
indication from either the record or the Court's decisions that 
these particular disorders are "capable of lay observation." 
She is competent to identify orthopedic pain, but "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted." Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999). Accordingly, any lay opinion 
that she has presented as to the four orthopedic disorders is 
substantially outweighed by the findings from the August 2006 VA 
examination, which were based upon detailed orthopedic testing 
and diagnostic tests.
 
As to the left leg varicose veins and blood clots, the Board 
notes that the finding of a "resolved" disability in August 
2006 does raise the question of application of McClain. The Board 
is also aware that, in Barr, noted above, the Court found that 
varicose veins are a disability capable of lay observation. 
Here, however, there is no post-service medical finding of 
varicose veins or blood clots. The Veteran specifically denied 
leg trouble at separation from service and indicated that the 
disability had resolved during the August 2006 VA examination. To 
this end, any suggestion of continuity of symptomatology of 
varicose veins or blood clots since service is simply not 
credible. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

There is no other medical evidence of any treatment for or 
diagnosis of a bilateral knee disability, right wrist disability, 
right elbow disability, lower back disability, or left leg 
varicose veins and blood clots, and neither the Veteran nor her 
representative has alluded to the existence of such evidence. 
Although the Veteran has stated she was going to submit 
additional medical evidence in support of her claim, she has 
failed to do so. (See April 2007 NOD, July 2008 VA Form 9). 
Moreover, the Veteran failed to report for a September 2008 VA 
examination, the findings from which might have supported her 
claims. See Wood v. Derwinski, supra.

Overall, the preponderance of the evidence is strongly against 
the Veteran's claims for service connection for a bilateral knee 
disability, left leg varicose veins and blood clots, a right 
wrist disability, a right elbow disability, and a lower back 
disability, and those claims must be denied. In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue. 
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial evaluation of 10 percent for migraine 
headaches is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent for GERD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

An initial compensable evaluation for allergies/allergic 
rhinitis, stable, is denied.

Service connection for a bilateral knee condition is denied.

Service connection for left leg varicose veins and blood clots is 
denied.

Service connection for a right elbow condition is denied.

Service connection for a right wrist condition is denied.

Service connection for a lower back condition is denied.


REMAND

The Veteran asserts that service connection is warranted for 
Meniere's disease. In March 1983, service treatment records 
indicate the Veteran reported "extreme" vertigo. She was 
diagnosed with "probable" labyrinthitis of the vestibular 
dysfunction secondary to a perforation. The Veteran's 2005 
separation examination indicated no abnormalities.

In August 2006, the Veteran was afforded a VA examination. The 
Veteran reported an episode of severe vertigo in 1983 in which 
she stated she fell to the ground. She stated that she still has 
occasional vertigo and buzzing in her ears. She reported hearing 
loss in one ear and tinnitus, which was not consistent, occurring 
only occasionally, lasting about 20 minutes, two or three times 
per week. Upon physical examination, no vertigo was seen, and the 
Veteran did not have a staggering or tandem gait. The examiner 
noted that the Veteran's ears were normal and her hearing was 
within normal limits. The examiner further stated the Veteran was 
found to have mild, periodic, but "inactive" Meniere's disease, 
that the Meniere's disease was not likely going to come back and 
that it did occur while in service.  The examiner stated that the 
tinnitus was due to noise exposure during military service (the 
Board notes the Veteran is currently service-connected for 
tinnitus).  The examiner reiterated the Meniere's was inactive, 
but did occur during military service. There was a slight chance 
that it could recur, but after 20 years it was unlikely. The 
Board finds that with respect to the Veteran's claim of 
entitlement to service connection for Meniere's disease, further 
clarification is needed to resolve the claim for service 
connection. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §  
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA ear 
examination of the Veteran, with an 
appropriate examiner and with an opinion as 
to the etiology of her claimed Meniere's 
disease. The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner, and the report 
should include a discussion of the Veteran's 
documented medical history and assertions.   

All appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. The examiner 
should clearly identify whether the Veteran 
has a current and chronic diagnosis of 
Meniere's disease. Then, if Meniere's disease 
is diagnosed, the examiner should provide an 
opinion, consistent with sound medical  
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  

The examiner should specifically consider and 
discuss the service treatment records, the 
Veteran's contentions, and the August 2006 
examination report.

2.  After ensuring that all requested remand 
actions have been accomplished, if the 
benefit sought on appeal  remains denied, the 
RO must furnish to the Veteran and her 
representative an appropriate SSOC that 
includes clear  reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


